DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on September 24, 2021 was filed after the mailing date of the application on July 30, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings were received on July 30, 2021.  These drawings are accepted.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,074,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #17/427,354
1
2
3
4
5
6
7
U.S. Patent #11,074,666 
1
2
3
4
5
6
7


Present Application #17/427,354
8
9
10
11
12
13
14
15
U.S. Patent #11,074,666 
8
9
10
11
12
13
14
15


Present Application #17/427,354 Claim 1
U.S. Patent #11,074,666 Claim 1
An apparatus comprising:
An apparatus comprising:
at least a first graphics processing unit (GPU);
at least a first graphics processing unit (GPU);
at least a second GPU communicatively coupled to the first GPU;
at least a second GPU communicatively coupled to the first GPU;
wherein the GPUs are programmed to:
wherein the GPUs are programmed to:
render respective portions of video, such that the first GPU renders first portions of video and the second GPU renders second portions of the video, the first and second portions being different from each other.
render respective portions of video, such that the first GPU renders first portions of video and the second GPU renders second portions of the video, the first and second portions being different from each other;

at least one scanout unit communicating with at least the first GPU, the scanout unit comprising plural registers that point to respective memory buffers associated with at least the first GPU with each register of the scanout unit pointing to a respective memory buffer to enable the scanout unit to cycle through the memory buffers.


Claim 1 of the present invention differs from claim 1 of the patent application in that claim 1 of the present invention is broader in scope than claim 1 of the patent application, thus encompasses that of the patent application.

Present Application #17/427,354 Claim 2
U.S. Patent #11,074,666 Claim 2
The apparatus of Claim 1, wherein
The apparatus of Claim 1, wherein
the first and second GPUs are implemented on a common die.
the first and second GPUs are implemented on a common die.


Present Application #17/427,354 Claim 3
U.S. Patent #11,074,666 Claim 3
The apparatus of Claim 1, wherein
The apparatus of Claim 1, wherein
the first and second GPUs are implemented on respective first and second dies.
the first and second GPUs are implemented on respective first and second dies.


Present Application #17/427,354 Claim 4
U.S. Patent #11,074,666 Claim 4
The apparatus of Claim 1, wherein
The apparatus of Claim 1, wherein
the first GPU is associated with a first central processing unit (CPU) and the second GPU is associated with a second CPU.
the first GPU is associated with a first central processing unit (CPU) and the second GPU is associated with a second CPU.


Present Application #17/427,354 Claim 5
U.S. Patent #11,074,666 Claim 5
The apparatus of Claim 1, comprising
The apparatus of Claim 1, comprising
a first memory controller and first memory associated with the first GPU and a second memory controller and second memory associated with the second GPU.
a first memory controller and first memory associated with the first GPU and a second memory controller and second memory associated with the second GPU.


Present Application #17/427,354 Claim 6
U.S. Patent #11,074,666 Claim 6
The apparatus of Claim 1, wherein
The apparatus of Claim 1, wherein
the GPUs share a common memory controller controlling a common memory.
the GPUs share a common memory controller controlling a common memory and the GPUs communicate with no memory controller other than the common memory controller.


Present Application #17/427,354 Claim 7
U.S. Patent #11,074,666 Claim 7
The apparatus of Claim 1, wherein
The apparatus of Claim 1, wherein
each GPU is programmed to render all of some, but not all, frames of video different from frames of the video rendered by the other GPU to provide a respective output, the outputs of the GPUs for being combined to render the video.
each GPU is programmed to render all of some, but not all, frames of video different from frames of the video rendered by the other GPU to provide a respective output, the outputs of the GPUs for being combined to render the video.


Present Application #17/427,354 Claim 8
U.S. Patent #11,074,666 Claim 8
The apparatus of Claim 1, wherein
The apparatus of Claim 1, wherein
each GPU is programmed to render all of some, but not all, lines of a frame of video, lines of a frame of video rendered by a GPU being different from lines of the frame rendered by the other GPU to provide a respective output, the outputs of the GPUs for being combined to render the video.
each GPU is programmed to render all of some, but not all, lines of a frame of video, lines of a frame of video rendered by a GPU being different from lines of the frame rendered by the other GPU to provide a respective output, the outputs of the GPUs for being combined to render the video.


Present Application #17/427,354 Claim 9
U.S. Patent #11,074,666 Claim 9
The apparatus of Claim 7, wherein
The apparatus of Claim 1, wherein
the first GPU comprises at least one scanout unit pointing to at least one buffer managed by the second GPU, the first GPU programmed to cycle through buffers to output a complete sequence of frames of the video.
the scanout unit points to at least one buffer managed by the second GPU, the first GPU programmed to cycle through buffers to output a complete sequence of frames of the video.


Present Application #17/427,354 Claim 10
U.S. Patent #11,074,666 Claim 10
The apparatus of Claim 7, wherein
The apparatus of Claim 7, wherein
the first GPU comprises at least one scanout unit pointing only to buffers managed by the first GPU, the first GPU programmed to receive frames of the video from the second GPU via direct memory access (DMA) and output a complete sequence of frames of the video.
the scanout unit points only to buffers managed by the first GPU, the first GPU programmed to receive frames of the video from the second GPU via direct memory access (DMA) and output a complete sequence of frames of the video.


Present Application #17/427,354 Claim 11
U.S. Patent #11,074,666 Claim 11
The apparatus of Claim 1, wherein
The apparatus of Claim 1, wherein
the first GPU comprises at least one scanout unit pointing to at least a first buffer managed by the first GPU and a second buffer managed by the second GPU, the first GPU programmed to cycle through buffers to output a complete sequence of frame of video using 1-N lines associated with the first buffer and (N+1)-M lines associated with the second buffer, the 1-N lines and (N+1)-M lines being different lines of the frame of video.
the scanout unit points to at least a first buffer managed by the first GPU and a second buffer managed by the second GPU, the first GPU programmed to cycle through buffers to output a complete sequence of frame of video using 1-N lines associated with the first buffer and (N+1)-M lines associated with the second buffer, the 1-N lines and (N+1)-M lines being different lines of the frame of video.


Present Application #17/427,354 Claim 12
U.S. Patent #11,074,666 Claim 12
The apparatus of Claim 1, wherein
The apparatus of Claim 1, wherein
the first GPU comprises at least one scanout unit pointing to at least a first buffer managed by the first GPU and not to a second buffer managed by the second GPU, the first GPU programmed to cycle through buffers to output a complete sequence of frame of video using 1-N lines associated with the first buffer and (N+1)-M lines associated with the second buffer and received by the first GPU via direct memory access (DMA), the 1-N lines and (N+1)-M lines being different lines of the frame of video.
the scanout unit points to at least a first buffer managed by the first GPU and not to a second buffer managed by the second GPU, the first GPU programmed to cycle through buffers to output a complete sequence of frame of video using 1-N lines associated with the first buffer and (N+1)-M lines associated with the second buffer and received by the first GPU via direct memory access (DMA), the 1-N lines and (N+1)-M lines being different lines of the frame of video.


Present Application #17/427,354 Claim 13
U.S. Patent #11,074,666 Claim 13
The apparatus of Claim 6, wherein
The apparatus of Claim 6, wherein
the first GPU comprises at least one scanout unit pointing to at least a first buffer communicating with the common memory controller, the second GPU comprises a second buffer communicating with the common memory controller, the first GPU rendering 1-N lines associated with the first buffer and the second GPU rendering (N+1)-M lines associated with the second buffer, the 1-N lines and (N+1)-M lines being different lines of the frame of video.
the scanout unit points to at least a first buffer communicating with the common memory controller, the second GPU comprises a second buffer communicating with the common memory controller, the first GPU rendering 1-N lines associated with the first buffer and the second GPU rendering (N+1)-M lines associated with the second buffer, the 1-N lines and (N+1)-M lines being different lines of the frame of video.


Present Application #17/427,354 Claim 14
U.S. Patent #11,074,666 Claim 14
The apparatus of Claim 1, wherein
The apparatus of Claim 1, wherein
the first GPU manages video data output from the first and second GPUs.
the first GPU manages video data output from the first and second GPUs.


Present Application #17/427,354 Claim 15
U.S. Patent #11,074,666 Claim 15
The apparatus of Claim 1, wherein
The apparatus of Claim 1, wherein
the GPUs output video data to a multiplexer that multiplexes the frames and/or lines from the respective GPUs together to output video.
the GPUs output video data to a multiplexer that multiplexes the frames and/or lines from the respective GPUs together to output video.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diard (US 7,522,167).

As to claim 1, Diard discloses an apparatus (Figure 1, computer system 100) comprising: at least a first graphics processing unit (GPU) (graphics processing unit GPU 0, 114(0)); at least a second GPU (GPU 1, 114(1)) communicatively coupled to the first GPU (GPU 0 and GPU 1 are communicatively coupled via various components, e.g. scanout control logics 124 via pixel path 130, memory interfaces 122, and bridge unit (not illustrated), column 6, lines 18-30 notes graphics processing subsystem 112 is implemented using one or more expansion cards adapted to be connected to an appropriate bus slot on a motherboard of system 100); wherein the GPUs are programmed (e.g. via driver program executing on central processing unit (CPU) 102, column 28-39 notes CPU executes various programs including operating system programs, application programs, and driver programs for graphics processing subsystem 112, where driver programs may implement conventional application program interfaces (APIs) that enable application and operating system programs to invoke various functions of graphics processing subsystem 112) to: render respective portions of video (e.g. operating in “spatial parallelism” or “split-frame rendering” mode, where each GPU renders respective portions of a display area)(column 6, lines 31-44 notes each GPU 114 includes a rendering module 120 configured to perform various tasks related to generating pixel data, column 7, lines 33-37 notes operating in a “spatial parallelism” or “split-frame rendering” mode, where GPUs 114 are operated in parallel to render different portions of an image (e.g. video) for display device 110), such that the first GPU (GPU 0, 114(0)) renders first portions of video (Figure 2, lines 1 through P (corresponding to top portion 202 of display area 200)) and the second GPU (GPU 1, 114(1)) renders second portions of the video (Figure 2, lines P+1 through M (corresponding to bottom portion 204 of display area 200)), the first and second portions being different from each other (Figure 2 illustrates and associated text, e.g. column 7, lines 37-44 notes example of “spatial parallelism” or “split-frame rendering” mode, display area 200 consists of M lines (horizontal rows) of pixel data, where lines 1 through P (corresponding to top portion 202 of display area 200) are rendered by GPU 114(0), while lines P+1 through M (corresponding to bottom portion 204 of display area 200) are rendered by GPU 114(1)).

As to claim 2, Diard discloses the first (GPU 0, 114(0)) and second GPUs (GPU 1, 114(1)) are implemented on a common die (Figure 1 illustrates GPUs 114 implemented as graphics processing subsystem 112, where column 10, lines 19-23 notes all of the GPUs may be mounted on one expansion card).

As to claim 3, Diard discloses the first (GPU 0, 114(0)) and second GPUs (GPU 1, 114(1)) are implemented on respective first and second dies (column 10, lines 23-26 notes different GPUs 114 may be mounted on different interconnected expansion cards).

As to claim 5, Diard discloses a first memory controller (Figure 1, memory interface 122(0)) and first memory (Figure 1, memory 0, 116(0)) associated with the first GPU (GPU 0, 114(0)) and a second memory controller (Figure 1, memory interface 122(1)) and second memory (Figure 1, memory 1, 116(1)) associated with the second GPU (GPU 1, 114(1))(column 6, lines 31-32 notes each of GPUs 114 includes a memory interface module 122, where column 6, lines 48-54 notes memory interface modules 122 communicate with respective rendering modules 120 and scan out modules, and manage all interactions with respective graphics memories 116, each memory interface module 122 may also include pathways for writing pixel data received from system bus 106 to the respective graphics memory 116).

As to claim 6, Diard discloses the GPUs (GPU 0, 114(0) and GPU 1, 114(1)) share a common memory controller (bridge unit (not illustrated)) controlling a common memory (Figure 1, system memory 104)(column 10, lines 12-18 notes bridge unit for interconnecting GPUs 114, the bridge unit may be a separate chip or integrated with one of the GPUs, receive incoming data from system bus 106 (e.g. from system memory 104) and distribute it appropriately (e.g. to all GPUs or to those GPUs identified by a sub-device mask)).

As to claim 7, Diard discloses each GPU (GPU 0, 114(0) and GPU 1, 114(1)) is programmed (via driver program executing on CPU 102) to render all of some, but not all, frames of video different from frames of the video rendered by the other GPU to provide a respective output (column 8, lines 9-13 notes operating in “alternate frame rendering mode,” where different ones of GPUs 114 may render different frames in parallel), the outputs of the GPUs for being combined to render the video (column 7, lines 14-29 notes scanout control logic 124 reads pixel color from pixel buffers 126 and transfers the data to display device 110 to be displayed, where scanout control logic 120 may also perform other operations, such as adjusting color values for particular display hardware and/or generating composite screen images by combining the pixel data from pixel buffers 126 with data for a video or cursor overlay image or the like, which may be obtained, e.g. from graphics memory 116, system memory 104, another data source).

As to claim 8, Diard discloses each GPU (GPU 0, 114(0) and GPU 1, 114(1)) is programmed (via driver program executing on CPU 102) to render all of some, but not all, lines of a frame of video, lines of a frame of video rendered by a GPU being different from lines of the frame rendered by the other GPU to provide a respective output (Figure 2 illustrates and associated text, e.g. column 7, lines 33-44 notes operating in “spatial parallelism” or “split-frame rendering” mode, a display area 200 consisting of M lines (horizontal rows) of pixel data, where lines 1 through P (corresponding to top portion 202 of display area 200) are rendered by GPU 114(0), while lines P+1 through M (corresponding to bottom portion 204 of display area 200) are rendered by GPU 114(1)), the outputs of the GPUs for being combined to render the video (column 7, lines 14-29 notes scanout control logic 124 reads pixel color from pixel buffers 126 and transfers the data to display device 110 to be displayed, where scanout control logic 120 may also perform other operations, such as adjusting color values for particular display hardware and/or generating composite screen images by combining the pixel data from pixel buffers 126 with data for a video or cursor overlay image or the like, which may be obtained, e.g. from graphics memory 116, system memory 104, another data source).

As to claim 9, Diard discloses the first GPU (GPU 0, 114(0)) comprises at least one scanout unit (scanout module 124(0)) pointing to at least one buffer (one or more buffers of pixel buffer 126(1) of memory 1 116(1)) managed by the second GPU (GPU 1, 114(1))(column 6, lines 58 thru column 7, lines 6 notes pixel buffers 126 of each GPU 114 stores pixel data (e.g. generated by respective rendering modules 120) from an image (or for part of an image) that is read and processed by the respective scanout module 124 and transmitted to display device 110 for display, each pixel buffer may be double-buffered so that while data for a first image is being read for display from a front buffer, data for a second image may be written to a back buffer), the first GPU (GPU 0, 114(0)) programmed (via driver program executing on CPU 102) to cycle through buffers (the one or more buffers of pixel buffers 126 (of each GPU 114)) to output a complete sequence of frames of the video (a complete sequence of frames to be displayed as rendering when operating in “alternate frame rendering” mode)(column 7, lines 45-66 notes scanout is performed in a “daisy chain” fashion (e.g. when operating in “spatial parallelism/split-frame rendering” or “alternate frame rendering” mode) with GPU 114(0) acting as master and GPU 114(1) acting as a slave, where the pixels are provided as “external” candidate pixels to master scanout module 124(0) via pixel path 130 in parallel with master scanout module 124(0) generating a stream of “internal” candidate pixels via path 132, then master scanout module 124(0) selects between the two candidate pixels for a given screen location via a pixel multiplexer (e.g. in the case of operating in an “alternate frame rendering” mode, the selection would be such that for pixel locations of a frame rendered by GPU 114(0), the internal candidate pixel is chosen while for pixel locations of a frame rendered by GPU 114(1)), the external candidate pixel from path 130 is chosen)).

As to claim 11, Diard discloses the first GPU (GPU 0, 114(0)) comprises at least one scanout unit (scanout module 124(0)) pointing to at least a first buffer (one or more buffers of pixel buffer 126(0) of memory 1 116(0)) managed by the first GPU (GPU 0, 114(0)) and a second buffer (one or more buffers of pixel buffer 126(1) of memory 1 116(1)) managed by the second GPU (GPU 1, 114(1)), the first GPU (GPU 0, 114(0)) programmed (via driver program executing on CPU 102) to cycle through buffers (the one or more buffers of pixel buffers 126 (of each GPU 114)) to output a complete sequence of frame of video using 1-N lines associated with the first buffer (lines 1 through P (corresponding to top portion 202 of display area 200) rendered by GPU 114(0) to one or more buffers of pixel buffer 126(0)) and (N+1)-M lines associated with the second buffer (lines P+1 through M (corresponding to bottom portion 204 of display area 200) rendered by GPU 114(1) to one or more buffers of pixel buffer 126(1)), the 1-N lines and (N+1)-M lines being different lines of the frame of video (column 7, lines 45-66 notes scanout is performed in a “daisy chain” fashion (e.g. when operating in “spatial parallelism/split-frame rendering” or “alternate frame rendering” mode) with GPU 114(0) acting as master and GPU 114(1) acting as a slave, where the pixels are provided as “external” candidate pixels to master scanout module 124(0) via pixel path 130 in parallel with master scanout module 124(0) generating a stream of “internal” candidate pixels via path 132, then master scanout module 124(0) selects between the two candidate pixels for a given screen location via a pixel multiplexer (e.g. in the case of operating in a “spatial parallelism” or “split-frame rendering” mode, the selection would be such that for pixel locations in line 1 through P, the internal candidate pixel is chosen while for pixel locations in lines P+1 through M, the external candidate pixel from path 130 is chosen)).

As to claim 13, Diard discloses the first GPU (GPU 0, 114(0)) comprises at least one scanout unit (scanout module 124 (0), as master scanout module) pointing to at least a first buffer (one or more buffers of pixel buffer 126(0)) communicating with the common memory controller (bridge unit (not illustrated)), the second GPU (GPU 1, 114(1)) comprises a second buffer (one or more buffers of pixel buffer 126(1)) communicating with the common memory controller (bridge unit (not illustrated))(column 10, lines 12-18 notes bridge unit for interconnecting GPUs 114, the bridge unit may be a separate chip or integrated with one of the GPUs, receive incoming data from system bus 106 (e.g. from system memory 104) and distribute it appropriately (e.g. to all GPUs or to those GPUs identified by a sub-device mask)), the first GPU (GPU 0, 114(0)) rendering 1-N lines associated with the first buffer (lines 1 through P (corresponding to top portion 202 of display area 200) rendered by GPU 114(0) to one or more buffers of pixel buffer 126(0)) and the second GPU (GPU 1, 114(1)) rendering (N+1)-M lines associated with the second buffer (lines P+1 through M (corresponding to bottom portion 204 of display area 200) rendered by GPU 114(1) to one or more buffers of pixel buffer 126(1)), the 1-N lines and (N+1)-M lines being different lines of the frame of video (Figure 2 illustrates and associated text, e.g. column 7, lines 37-44 notes example of “spatial parallelism” or “split-frame rendering” mode, display area 200 consists of M lines (horizontal rows) of pixel data, where lines 1 through P (corresponding to top portion 202 of display area 200) are rendered by GPU 114(0), while lines P+1 through M (corresponding to bottom portion 204 of display area 200) are rendered by GPU 114(1))(column 7, lines 45-66 notes scanout is performed in a “daisy chain” fashion (e.g. when operating in “spatial parallelism/split-frame rendering” or “alternate frame rendering” mode) with GPU 114(0) acting as master and GPU 114(1) acting as a slave, where the pixels are provided as “external” candidate pixels to master scanout module 124(0) via pixel path 130 in parallel with master scanout module 124(0) generating a stream of “internal” candidate pixels via path 132, then master scanout module 124(0) selects between the two candidate pixels for a given screen location via a pixel multiplexer (e.g. in the case of operating in a “spatial parallelism” or “split-frame rendering” mode, the selection would be such that for pixel locations in line 1 through P, the internal candidate pixel is chosen while for pixel locations in lines P+1 through M, the external candidate pixel from path 130 is chosen)).

As to claim 14, Diard discloses the first GPU (GPU 0, 114(0)) manages video data output from the first and second GPUs (pixel data rendered and output from GPU 0, 114(0) and GPU 1, 114(1))(column 7, lines 45-66 notes scanout is performed in a “daisy chain” fashion (e.g. when operating in “spatial parallelism/split-frame rendering” or “alternate frame rendering” mode) with GPU 114(0) acting as master and GPU 114(1) acting as a slave, where the pixels are provided as “external” candidate pixels to master scanout module 124(0) via pixel path 130 in parallel with master scanout module 124(0) generating a stream of “internal” candidate pixels via path 132, then master scanout module 124(0) selects between the two candidate pixels for a given screen location via a pixel multiplexer).

As to claim 15, Diard discloses the GPUs (GPU 0, 114(0) and GPU 1, 114(1)) output video data to a multiplexer (scanout module includes a pixel multiplexer) that multiplexes the frames (when operating in “alternate frame rendering” mode) and/or lines (when operating in “spatial parallelism” or “split-frame rendering” mode) from the respective GPUs (GPU 0, 114(0) and GPU 1, 114(1)) together to output video (column 7, lines 45-66 notes scanout is performed in a “daisy chain” fashion (e.g. when operating in “spatial parallelism/split-frame rendering” or “alternate frame rendering” mode) with GPU 114(0) acting as master and GPU 114(1) acting as a slave, where the pixels are provided as “external” candidate pixels to master scanout module 124(0) via pixel path 130 in parallel with master scanout module 124(0) generating a stream of “internal” candidate pixels via path 132, then master scanout module 124(0) selects between the two candidate pixels for a given screen location via a pixel multiplexer).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US 7,522,167) in view of Blinzer et al. (US 2017/0185514).

As to claim 4, Diard discloses the first GPU and the second GPU are associated with a central processing unit (Figure 1 illustrates central processing unit (CPU) 102 communicatively coupled to CPU 102 via system bus 106, where column 8, lines 28-31 notes CPU executes various programs for graphics processing subsystem 112 (e.g. thus for GPUs 114)), but does not disclose, but Blinzer et al. disclose first GPU (Figure 1, GPU 115) is associated with a first central processing unit (CPU) (Figure 1, CPU 110) and the second GPU (Figure 1, GPU 116) is associated with a second CPU (Figure 1, CPU 111)(Figure illustrates CPU 110 and GPU 115 part of socket 105, and CPU 11 and GPU 116 part of socket 106).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Diard’s multi-graphics processing subsystem to include a central processing unit (CPU) associated with each graphics processing unit (GPU) as taught by Blinzer et al. for independently controlling each GPU, e.g. executing different applications for each respective GPU, thus further enhancing parallelism and reducing latencies associated with controlling multiple GPUs, enhancing the performance of the system. 

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US 7,522,167), herein referred as DiardA, in view of Diard (US 7,075,541), herein referred to as DiardB.

As to claim 10, DiardA discloses the first GPU (GPU 0, 114(0)) comprises at least one scanout unit (scanout module 124 (0), as master scanout module), the first GPU (GPU 0, 114(0)) programmed (via driver program executing on CPU 102) to receive frames of the video (operating in “alternate frame rendering” mode) from the second GPU (GPU 1, 114(1) via pixel path 130) and output a complete sequence of frames of the video (column 7, lines 45-66 notes scanout is performed in a “daisy chain” fashion (e.g. when operating in “spatial parallelism/split-frame rendering” or “alternate frame rendering” mode) with GPU 114(0) acting as master and GPU 114(1) acting as a slave, where the pixels are provided as “external” candidate pixels to master scanout module 124(0) via pixel path 130 in parallel with master scanout module 124(0) generating a stream of “internal” candidate pixels via path 132, then master scanout module 124(0) selects between the two candidate pixels for a given screen location via a pixel multiplexer (e.g. in the case of operating in an “alternate frame rendering” mode, the selection would be such that for pixel locations of a frame rendered by GPU 114(0), the internal candidate pixel is chosen while for pixel locations of a frame rendered by GPU 114(1)), the external candidate pixel from path 130 is chosen)).

DiardA does not explicitly disclose its scanout unit “…pointing only to buffers managed by the first GPU, the first GPU programmed to receive frames of the video from the second GPU via direct memory access (DMA)…” (with emphasis on the italicized portions not explicitly taught).

DiardB discloses the first GPU (Figure 9, graphics card 912a with GPU 914a) comprises at least one scanout unit (scanout control logic 920) pointing only to buffers managed by the first GPU (display buffer 922a of graphics memory 0 916a of graphics card 912a with GPU 914a), the first GPU (graphics card 912a with GPU 914a) programmed (via driver program executing on CPU 102) to receive frames of the video from the second GPU (GPU 914b of graphics card 912b) via direct memory access (DMA) (bus 908, column 11, lines 53-64 notes DMA transfer of data) and output a complete sequence of frames of the video (Figure 9 illustrates a plurality of graphics cards 912a and 912b, where each graphics card may comprise respective GPUs, e.g. GPU 0, 914a and GPU 1, 914b, where graphics card 912a may include scanout control logic 920 associated with GPU 0, where column 15, lines 26-32 notes each GPU 914a and 914b to render a portion of each frame to its display buffer 922a and 922b, respectively (similar to GPUs 114 of Figure 1), where pixel data from display buffer 922b is transferred via bus 908 to display buffer 922a, from which it is read by scanout control logic 920 to display device 910).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify DiardA’s multi-graphics processing subsystem and method of scanning out pixel data from buffers of each of the graphics processing units (GPUs) to incorporate DiardB’s method of scanning out pixel data from buffers only managed by the first GPU as an alternative method/embodiment of scanning out pixel data, further advantageously taking into consideration time consumed by data transfers, thus enhancing the performance and functionality of the system (e.g. DiardB, Figure 9 is an alternate embodiment of Figure 1, where the associated text, e.g. column 15, lines 33-35 notes benefits of embodiment of Figure 9).

As to claim 12, DiardA discloses the first GPU (GPU 0, 114(0)) comprises at least one scanout unit (scanout module 124 (0), as master scanout module) pointing to at least a first buffer (one or more buffers of pixel buffers 126(0)) managed by the first GPU (GPU 0, 114(0)), the first GPU (GPU 0, 114(0)) programmed (via driver program executing on CPU 102) to cycle through buffers to output a complete sequence of frame of video using 1-N lines associated with the first buffer (e.g. lines 1 through P (corresponding to top portion 202 of display area 200) rendered by GPU 0, 114(0) to one or more buffers of pixel buffer 126(0)) and (N+1)-M lines associated with the second buffer (e.g. lines P+1 through M (corresponding to bottom portion 204 of display area 200) rendered by GPU 1, 114(1) to one or more buffers of pixel buffer 126(1))(column 7, lines 45-66 notes scanout is performed in a “daisy chain” fashion (e.g. when operating in “spatial parallelism/split-frame rendering” or “alternate frame rendering” mode) with GPU 114(0) acting as master and GPU 114(1) acting as a slave, where the pixels are provided as “external” candidate pixels to master scanout module 124(0) via pixel path 130 in parallel with master scanout module 124(0) generating a stream of “internal” candidate pixels via path 132, then master scanout module 124(0) selects between the two candidate pixels for a given screen location via a pixel multiplexer (e.g. in the case of operating in a “spatial parallelism” or “split-frame rendering” mode, the selection would be such that for pixel locations in line 1 through P, the internal candidate pixel is chosen while for pixel locations in lines P+1 through M, the external candidate pixel from path 130 is chosen)).

DiardA does not explicitly disclose its scanout “…pointing to at least a first buffer managed by the first GPU and not to a second buffer managed by the second GPU… the first GPU programmed to cycle through buffers to output a complete sequence of frame of video using 1-N lines associated with the first buffer and (N+1)-M lines associated with the second buffer and received by the first GPU via direct memory access (DMA)…” (with emphasis on the italicized portions not explicitly taught).

DiardB discloses the first GPU (Figure 9, graphics card 912a with GPU 914a) comprises at least one scanout unit (scanout control logic 920) pointing to at least a first buffer managed by the first GPU (display buffer 922a of graphics memory 0 916a of graphics card 912a with GPU 914a) and not to a second buffer managed by the second GPU (not display buffer 922b of graphics memory 1 916b of graphics card 912b with GPU 914b)), the first GPU (graphics card 912a with GPU 914a) programmed (via driver program executing on CPU 102) to cycle through buffers (display buffer 922a and display buffer 922b) to output a complete sequence of frame of video using 1-N lines associated with the first buffer (e.g. lines 1 through P (corresponding to top portion 202 of display area 200) rendered by GPU 0, 114a (or GPU 0, 914a) to display buffer 122a (or display buffer 922a)) and (N+1)-M lines associated with the second buffer (e.g. lines P+1 through M (corresponding to bottom portion 204 of display area 200) rendered by GPU 1, 114b (or GPU 1, 914a) to display buffer 122b (or display buffer 922b)) and received by the first GPU via direct memory access (DMA) (bus 908, column 11, lines 53-64 notes DMA transfer of data), the 1-N lines and (N+1)-M lines being different lines of the frame of video (Figure 9 illustrates a plurality of graphics cards 912a and 912b, where each graphics card may comprise respective GPUs, e.g. GPU 0, 914a and GPU 1, 914b, where graphics card 912a may include scanout control logic 920 associated with GPU 0, where column 15, lines 26-32 notes each GPU 914a and 914b to render a portion of each frame to its display buffer 922a and 922b, respectively (similar to GPUs 114 of Figure 1), where pixel data from display buffer 922b is transferred via bus 908 to display buffer 922a, from which it is read by scanout control logic 920 to display device 910).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify DiardA’s multi-graphics processing subsystem and method of scanning out pixel data from buffers of each of the graphics processing units (GPUs) to incorporate DiardB’s method of scanning out pixel data from only buffers managed by the first GPU and not buffers managed by the second GPU as an alternative method/embodiment of scanning out pixel data, further advantageously taking into consideration time consumed by data transfers, thus enhancing the performance and functionality of the system (e.g. DiardB, Figure 9 is an alternate embodiment of Figure 1, where the associated text, e.g. column 15, lines 33-35 notes benefits of embodiment of Figure 9).

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US 7,522,167).

As to claim 16, Diard discloses in a multi-graphics processing unit (GPU) simulation environment (Figure 1, computer system 100 with graphics processing subsystem 112 further comprising graphics processing unit (GPU) 0, 114(0) and GPU 1, 114(1)), a method (e.g. via driver program executing on central processing unit (CPU) 102, column 28-39 notes CPU executes various programs including operating system programs, application programs, and driver programs for graphics processing subsystem 112, where driver programs may implement conventional application program interfaces (APIs) that enable application and operating system programs to invoke various functions of graphics processing subsystem 112) comprising: causing plural GPUs (GPU 0, 114(0) and GPU 1, 114(1)) to render respective frames of video (e.g. operating in “alternate frame rendering” mode, where each GPU renders different frames), or to render respective portions of each frame of video (e.g. operating in “spatial parallelism” or “split-frame rendering” mode, where each GPU renders respective portions of display area), or to render respective frames (e.g. operating in “alternate frame rendering” mode, where each GPU renders different frames) and respective portions of frames of video (e.g. operating in “spatial parallelism” or “split-frame rendering” mode, where each GPU renders respective portions of display area)(column 6, lines 31-44 notes each GPU 114 includes a rendering module 120 configured to perform various tasks related to generating pixel data, column 7, lines 33-37 notes operating in a “spatial parallelism” or “split-frame rendering” mode, where GPUs 114 are operated in parallel to render different portions of an image for display device 110 (see Figure 2 and associated text), column 8, lines 9-13 notes operating in “alternate frame rendering mode,” where different ones of GPUs 114 may render different frames in parallel); controlling frame output using a first one of the GPUs (GPU 0, 114(0)) receiving frame information (receives frames or portions of a frame according to the operating mode) from at least one other of the GPU(s) (GPU 1, 114(1)), or multiplexing outputs of the GPUs together (e.g. multiplexing outputs from each of GPU 0, 114(0) and GPU 1, 114(1)), or both using a first one of the GPUs (GPU 0, 114(0)) receiving frame information (receives frames or portions of a frame according to the operating mode) from at least one other of the GPU(s) (GPU 1, 114(1)) and multiplexing outputs of the GPUs together (e.g. multiplexing outputs from each of GPU 0, 114(0) and GPU 1, 114(1))(column 7, lines 45-66 notes scanout is performed in a “daisy chain” fashion (e.g. when operating in “spatial parallelism/split-frame rendering” or “alternate frame rendering” mode) with GPU 114(0) acting as master and GPU 114(1) acting as a slave, where the pixels are provided as “external” candidate pixels to master scanout module 124(0) via pixel path 130 in parallel with master scanout module 124(0) generating a stream of “internal” candidate pixels via path 132, then master scanout module 124(0) selects between the two candidate pixels for a given screen location via a pixel multiplexer (e.g. in the case of operating in a “spatial parallelism” or “split-frame rendering” mode, the selection would be such that for pixel locations in line 1 through P, the internal candidate pixel is chosen while for pixel locations in lines P+1 through M, the external candidate pixel from path 130 is chosen; in the case of operating in an “alternate frame rendering” mode, the selection would be such that for pixel locations of a frame rendered by GPU 114(0), the internal candidate pixel is chosen while for pixel locations of a frame rendered by GPU 114(1)), the external candidate pixel from path 130 is chosen)).

Diard differs from the invention defined in claim 16 above in that Diard does not explicitly express its multi-graphics processing unit (GPU) subsystem as a multi-graphics processing unit (GPU) simulation environment.  However, Diard specifically discloses its graphics processing subsystem may be incorporated in a variety of devices, including general purpose computer system, video game consoles, and other special purpose computer systems, DVD players, handheld devices such as mobile phones or personal digital assistants, and the like (column 10, lines 33-38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Diard’s multi-graphics processing unit (GPU) subsystem as a multi-graphics processing unit (GPU) simulation environment, yielding predictable results, without changing the scope of the invention.

As to claim 17, Diard discloses causing plural GPUs (GPU 0, 114(0) and GPU 1, 114(1)) to render respective frames of video (column 8, lines 9-13 notes operating in “alternate frame rendering mode,” where different ones of GPUs 114 may render different frames in parallel).

As to claim 18, Diard discloses causing plural GPUs(GPU 0, 114(0) and GPU 1, 114(1)) to render respective portions of each frame of video (column 7, lines 33-37 notes operating in a “spatial parallelism” or “split-frame rendering” mode, where GPUs 114 are operated in parallel to render different portions of an image for display device 110 (see Figure 2 and associated text)).

As to claim 19, Diard discloses controlling frame output using a first one of the GPUs (GPU 0, 114(0)) receiving frame information (receives frames or portions of a frame according to the operating mode) from at least one other of the GPU(s) (GPU 1, 114(1))(column 7, lines 45-66 notes scanout is performed in a “daisy chain” fashion (e.g. when operating in “spatial parallelism/split-frame rendering” or “alternate frame rendering” mode) with GPU 114(0) acting as master and GPU 114(1) acting as a slave, where the pixels are provided as “external” candidate pixels to master scanout module 124(0) via pixel path 130 in parallel with master scanout module 124(0) generating a stream of “internal” candidate pixels via path 132, then master scanout module 124(0) selects between the two candidate pixels for a given screen location via a pixel multiplexer (e.g. in the case of operating in a “spatial parallelism” or “split-frame rendering” mode, the selection would be such that for pixel locations in line 1 through P, the internal candidate pixel is chosen while for pixel locations in lines P+1 through M, the external candidate pixel from path 130 is chosen; in the case of operating in an “alternate frame rendering” mode, the selection would be such that for pixel locations of a frame rendered by GPU 114(0), the internal candidate pixel is chosen while for pixel locations of a frame rendered by GPU 114(1)), the external candidate pixel from path 130 is chosen)).

As to claim 20, Diard discloses a computer simulation apparatus (Figure 1, computer system 100), comprising: at least a first graphics processing unit (GPU) (graphics processing unit GPU 0, 114(0)) programmed (e.g. via driver program executing on central processing unit (CPU) 102, column 28-39 notes CPU executes various programs including operating system programs, application programs, and driver programs for graphics processing subsystem 112, where driver programs may implement conventional application program interfaces (APIs) that enable application and operating system programs to invoke various functions of graphics processing subsystem 112) for rendering a respective first portion of simulation video (e.g. operating in “spatial parallelism” or “split-frame rendering” mode, where each GPU renders respective portions of display area, e.g. lines 1 through P (corresponding to top portion 202 of display area 200) are rendered by GPU 0, 114(0)); at least a second GPU (GPU 1, 114(1)) programmed (e.g. via driver program executing on central processing unit (CPU) 102) for rendering a respective second portion of simulation video (e.g. operating in “spatial parallelism” or “split-frame rendering” mode, where each GPU renders respective portions of a display area, e.g. lines P+1 through M (corresponding to bottom portion 204 of display area 200) are rendered by GPU 1, 114(1))(column 6, lines 31-44 notes each GPU 114 includes a rendering module 120 configured to perform various tasks related to generating pixel data, column 7, lines 33-37 notes operating in a “spatial parallelism” or “split-frame rendering” mode, where GPUs 114 are operated in parallel to render different portions of an image for display device 110, Figure 2 illustrates and associated text, e.g. column 7, lines 37-44 notes example of “spatial parallelism” or “split-frame rendering” mode, display area 200 consists of M lines (horizontal rows) of pixel data, where lines 1 through P (corresponding to top portion 202 of display area 200) are rendered by GPU 114(0), while lines P+1 through M (corresponding to bottom portion 204 of display area 200) are rendered by GPU 114(1)); and at least the first GPU (GPU 0, 114(0)) programmed (e.g. via driver program executing on central processing unit (CPU) 102) to combine the first and second portions (e.g. respective portions of display area 200, e.g. lines 1 through P (corresponding to top portion 202 of display area 200) rendered by GPU 0, 114(0) and lines P+1 through M (corresponding to bottom portion 204 of display area 200) rendered by GPU 1, 114(1)) and to render an output establishing a complete simulation video (column 7, lines 14-29 notes scanout control logic 124 reads pixel color from pixel buffers 126 and transfers the data to display device 110 to be displayed, where scanout control logic 120 may also perform other operations, such as adjusting color values for particular display hardware and/or generating composite screen images by combining the pixel data from pixel buffers 126 with data for a video or cursor overlay image or the like, which may be obtained, e.g. from graphics memory 116, system memory 104, another data source, column 7, lines 45-66 notes scanout is performed in a “daisy chain” fashion (e.g. when operating in “spatial parallelism/split-frame rendering” or “alternate frame rendering” mode) with GPU 114(0) acting as master and GPU 114(1) acting as a slave, where the pixels are provided as “external” candidate pixels to master scanout module 124(0) via pixel path 130 in parallel with master scanout module 124(0) generating a stream of “internal” candidate pixels via path 132, then master scanout module 124(0) selects between the two candidate pixels for a given screen location via a pixel multiplexer (e.g. in the case of operating in a “spatial parallelism” or “split-frame rendering” mode, the selection would be such that for pixel locations in line 1 through P, the internal candidate pixel is chosen while for pixel locations in lines P+1 through M, the external candidate pixel from path 130 is chosen)).

Diard differs from the invention defined in claim 20 above in that Diard does not explicitly express its computer system comprising multi-graphics processing unit (GPU) subsystem as a computer simulation apparatus for rendering simulation video.  However, Diard specifically discloses its graphics processing subsystem may be incorporated in a variety of devices, including general purpose computer system, video game consoles, and other special purpose computer systems, DVD players, handheld devices such as mobile phones or personal digital assistants, and the like (column 10, lines 33-38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Diard’s its computer system comprising multi-graphics processing unit (GPU) subsystem as a computer simulation apparatus, yielding predictable results, without changing the scope of the invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612